Case 1:19-cv-00666-HYJ-SJB ECF No. 36, PageID.305 Filed 01/15/21 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                   MINUTES
     Case Number                Date                 Time                      Judge

  1:19-cv-00666-HYJ          1/15/2021       1:15 p.m. – 4:37 p.m.         Sally J. Berens

                                    CASE CAPTION

                 Perez #404232 v. Michigan State Police Department et al

                                    APPEARANCES
     Attorney:                                         Representing:
Pro Se                                      Plaintiff Jose Perez #404232

Andrew J. Jurgensen                         Defendants Unknown Cardenas, James
                                            Yates, Casey Omiljan


                                    PROCEEDINGS

NATURE OF HEARING: Settlement Conference held by video; settlement reached; order
regarding dismissal documents to issue.




                               Portions Digitally Recorded
                                 Deputy Clerk: J. Lenon
